—Appeal by the de*486fendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered August 26, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant argues, among other things, that the court abused its discretion by summarily refusing to permit him to plead guilty after he stated that he was innocent. We reject this claim as devoid of merit and unsupported by the record. The court exhibited a considerable degree of patience in its colloquies with the defendant, and in painstakingly explaining the requirements for a guilty plea. Under the circumstances of this case, its refusal to accept the defendant’s guilty plea in the face of the defendant’s assertion of innocence was entirely proper (People v Vasquez, 199 AD2d 444).
We find the sentence imposed neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Joy, Florio and McGinity, JJ., concur.